DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Amendments
	Preliminary amendments to the claims filed on 10 October 2020 are herein acknowledged. 

Election/Restrictions
	Response to the election/restriction requirement filed on 09 August 2022 is herein acknowledged. Applicant elected without travers to prosecute Species I, Claims 1-11. Therefore, Claims 1-11 remain pending and are hereinafter examined on the merits.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4 and 10 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claims 4 and 10, the acronym “3D” should be defined in its first instance in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4-5 and 10, it is unclear what the Applicant deems as a “pose.” The Specification of the instant Application in multiple instances discloses “determining a … pose for … images,” and further discloses that “The user instructions 301 include an instruction to position the C-arm of the fluoroscope at the anterior-posterior view position, e.g., 0 degrees. The user instructions 301 may include another instruction to position the fluoroscope so that the target or estimated target is located or centered in the circle 204 on the live fluoroscopic image 202.” (Spec., [0059]). Furthermore, according to the Drawings of the instant Application, an additional fluoroscopic sweep can be obtained to obtain additional images, and thereafter, poses should be determined for the captured images. (Fig. 8, Step 816). However, taking the above into account, it remains unclear what the Applicant defines as a “pose” for images. It is also unclear whether the “pose” should be determined before or after obtaining the corresponding images. For the purpose of advancing the prosecution, Examiner will assume that the “pose” may refer to any positional setting of the imaging device or images captured at different positions or different slices of the image.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mielekamp (US 2010/0215213 A1).
Regarding Claim 1, Mielekamp discloses a method of performing an image-guided medical procedure using a percutaneously-inserted device (Abstract, “a fast and effective target approach planning method preferably for needle guided percutaneous interventions using a rotational X-ray device”; [0052] “In this application the term "an image" relates to the actual image as well as to the recorded data from which, by using well known methods, the actual image can be reconstructed. … Preferably, the images are fluoroscopic images, i.e. the data representing the fluoroscopic images, are taken by using a C-arm apparatus.”; Figs. 1-10 and [0052]-[0060]), comprising: 
receiving first fluoroscopic images from a first fluoroscopic sweep of at least a portion of a patient's body that includes a target area ([0052], “This targeting method may be usable in the field of C-arm apparatuses and/or tomography apparatuses, e.g. a computed tomography apparatus. Preferably, the images are fluoroscopic images, i.e. the data representing the fluoroscopic images, are taken by using a C-arm apparatus”; Abstract, “A targeting method for targeting a first object in an object under examination is provided, wherein the method comprises selecting a first two-dimensional image of an three-dimensional data volume representing the object under examination, determining a target point”); 
determining a position of a target based on the first fluoroscopic images (Abstract, “A targeting method for targeting a first object in an object under examination is provided, wherein the method comprises selecting a first two-dimensional image of an three-dimensional data volume representing the object under examination, determining a target point”); 
determining a position of an entry point based on the position of the target and the first fluoroscopic images ([0035] “the targeting further comprises, determining an entry point of the path of approach into the object under examination”; [0016], “In general some global constrains may be fulfilled during targeting method operation, such as entering a cavity with a needle or avoiding or passing in between bone or vessel material”; [0019] “the planned trajectory can be visualized and checked by means of a three-dimensional needle graphics representation, in both the local soft tissue and the global volume rendered presentations”; [0048], “the planned path and the target point”; here, the planned path also visualizes an entry point relative to the target); 
receiving second fluoroscopic images from a second fluoroscopic sweep of a percutaneously-inserted device inserted in the patient's body at the entry point ([0074] “FIG. 10 shows the 3D volume of FIG. 8 that is acquired after needle insertion”; see also [0026] & [0052]); 
determining a position and an orientation of the inserted percutaneously-inserted device and a distance between the percutaneously-inserted device and the target based on the second fluoroscopic images ([0059]-[0060] “volumes and/or graphics may be done with the same perspective as the corresponding images in order to achieve an improved tracking of the first object, e.g. a needle, in the object under examination. This may an efficient way to improve the targeting method by overcome a problem which might occur due to the fact that a first object, e.g. a needle, will be projected as a circle if the needle is pointed towards a focus position of the device used for taking the fluoroscopic images instead of the towards the endpoint (target point) of the planned path due to the perspective nature of the fluoroscopic images. This problem may be prevented by adapting the rotation of the C-arm in such a way that the focus position lays on the extension of the planned path line”; [0091] “Further a scale can be seen in FIG. 9 which is in coincidence to a path of approach. The scale can be used in order to determine the advancing of the needle on the planned path.”); and 
displaying advancement of the percutaneously-inserted device based on the determined position, orientation, and distance (see the preceding paragraphs above; [0062], “the needle position in the body may be determinable during the procedure and shutter positions may be set to reduce the patient dose during a CT acquisitions to monitor the progress of the procedure”; see also [0091] “The target point near the center of FIG. 10 is presented as a 3-D circle such as an entry point into the body of a patient near the image border”).
Regarding Claim 4, Mielekamp further discloses determining a first pose for each of the first fluoroscopic images; generating a first fluoroscopic 3D reconstruction based on the first fluoroscopic images and the first poses; ([0010] “the present invention a targeting method for targeting a first object in an object under examination is provided. The method comprises, selecting a first two-dimensional image, e.g. a slice or slab, of an three-dimensional data volume representing the object under examination … ”; [0012] “By browsing through cross-sectional slices, the user of the method is able to localize and determine a target point for a first object, e.g. a needle. The slices may be orientated orthogonal to the axial view.” Here, multiple slices can represent multiple sets of images.”; [0056] “In one aspect of the invention from the planned path a three-dimensional graphical model is generated, which is visible inside the volume data. With the determined geometrical relation between the images and the volume data the C-arm can be moved to the optimal entry point view and progression point view on base of the three-dimensional graphical model”; [0053])
applying marks indicating the entry point and the target to the first fluoroscopic 3D reconstruction based on the determined positions of the entry point and the target ([0022], “[0022] It will be clear that the marking of the target(s) based on soft tissue information is not restricted to actual targets as such but may be extended to general marking of clinically interesting (soft-tissue) regions, that must be avoided or reached. In which case it may be advantageous to use some colour coding and tag some geometrical dimensions to these regions.”; see also markings in Figs. 1-10; [0073] “[0073] FIG. 9 shows the resulting cross sectional slice according to FIG. 8, in which a needle trajectory is to be planned.”); and 
displaying the marked first fluoroscopic 3D reconstruction (see the first paragraph under Claim 1 above; see also Abstract, “displaying an image of the three-dimensional data volume”).
Regarding Claim 5, Mielekamp further discloses determining a second pose for each of the second fluoroscopic images; generating a second fluoroscopic 3D reconstruction based on the second fluoroscopic images and the second poses; (It is notable that the second pose can be selected to be the same as the first pose; [0010] “targeting method for targeting a first object in an object under examination is provided”; [0012] “By browsing through cross-sectional slices, the user of the method is able to localize and determine a target point for a first object, e.g. a needle. The slices may be orientated orthogonal to the axial view”; [0013]-[0014] “Once the target point has been found a suitable path of approach for an intended needle trajectory must be specified, for instance by indication of a second point, e.g. an entry point into the object under examination or by means of a line drawn from the target to a point somewhere outside the object of examination”; [0019] “the planned trajectory can be visualized and checked by means of a three-dimensional needle graphics representation”; [0041] “[0041] According to a further embodiment of the invention, the targeting method further comprises, toggling between at least two of the said images comprising graphical objects, preferably between the third two-dimensional image and the second two-dimensional image and/or the image of the three-dimensional data volume.”; [0052] “In this application the term "an image" relates to the actual image as well as to the recorded data from which, by using well known methods, the actual image can be reconstructed. … Preferably, the images are fluoroscopic images, i.e. the data representing the fluoroscopic images, are taken by using a C-arm apparatus.”; [0056] “the C-arm can be moved to the optimal entry point view and progression point view on base of the three-dimensional graphical model, taking into account the bending of the C-arm and the perspective nature of the images”)
registering the second fluoroscopic 3D reconstruction to the first fluoroscopic 3D reconstruction; and transferring the marks applied to the first fluoroscopic 3D reconstruction to the second fluoroscopic 3D reconstruction based on the registering ([0036], “projecting the path of approach, the entry point and/or the target point by a graphical object onto at least one of the said images”; [0056] “For each position of the C-arm the three-dimensional graphical model of the planned path can be projected as a 2D graphic onto the fluoroscopic image”).
Regarding Claim 6, Mielekamp further discloses applying a mark indicating the position of the target on at least two of the first fluoroscopic images ([0019]-[0021], “The target(s) can be located, positioned in current plane and be represented by means of a simple three-dimensional graphical object, like a small sphere”; [0026]; [0052], “’an image’ relates to the actual image as well as to the recorded data from which, … Preferably, the images are fluoroscopic images, i.e. the data representing the fluoroscopic images”; see also [0056]).
Regarding Claim 7, Mielekamp further discloses determining a position and direction of the percutaneously-inserted device based on the second fluoroscopic images; and applying a mark indicating the percutaneously-inserted device to at least two of the second fluoroscopic images based on the determined position and direction of the percutaneously-inserted device. ([0056], C-arm can be moved to the optimal entry point view and progression point view on base of the three-dimensional graphical model, taking into account the bending of the C-arm and the perspective nature of the images, …. For each position of the C-arm the three-dimensional graphical model of the planned path can be projected as a 2D graphic onto the fluoroscopic image. The position/shape of the object visible on the images must be the same as the projected graphic, during insertion into the body to keep on the planned path.”; see also [0060]; [0062], “the needle position in the body may be determinable during the procedure and shutter positions may be set to reduce the patient dose during a CT acquisitions to monitor the progress of the procedure.”; according to the Specification of the instant Application in paragraph [0029], “the target or the tool may serve as a marker and may be identified by the clinician or automatically segmented or recognized”; [0091]-[0092], “in FIG. 10 a 3D check up volume is shown that is acquired after needle insertion which shows the inserted needle in relation to the planned path. … The target point near the center of FIG. 10 is presented as a 3-D circle such as an entry point into the body of a patient near the image border. Generally, during 3D visualization an orthographic projection is used.”).
Regarding Claim 8, Mielekamp further discloses wherein the percutaneously-inserted device is a biopsy needle or an ablation device. ([0002] “The clinical procedures of interest are all needle guided embolization, biopsies and ablation procedures”).
Regarding Claim 9, Mielekamp further discloses receiving third fluoroscopic images from a third fluoroscopic sweep to obtain third fluoroscopic images of the percutaneously-inserted device after advancement of the percutaneously-inserted device; determining a position of the tip of the percutaneously-inserted device based on the third fluoroscopic images; and determining that the position of the tip of the percutaneously-inserted device is at the position of the target. ([0056], “With the determined geometrical relation between the images and the volume data the C-arm can be moved to the optimal entry point view and progression point view on base of the three-dimensional graphical model, taking into account the bending of the C-arm and the perspective nature of the images, wherein the calculations are done from volume coordinates to C-arm sensor coordinates. For each position of the C-arm the three-dimensional graphical model of the planned path can be projected as a 2D graphic onto the fluoroscopic image. The position/shape of the object visible on the images must be the same as the projected graphic, during insertion into the body to keep on the planned path.”; [0062], “the needle position in the body may be determinable during the procedure and shutter positions may be set to reduce the patient dose during a CT acquisitions to monitor the progress of the procedure.”; here, captured fluoroscopic images in various C-arm positions during the planning and during the advancement of the device can be divided into multiple groups; see Fig. 10, [0092], “The target point near the center of FIG. 10 is presented as a 3-D circle”).
Regarding Claim 10, Mielekamp further discloses determining a third pose for each of the third fluoroscopic images; and generating a third fluoroscopic 3D reconstruction based on the third fluoroscopic images, wherein the position of the tip of the percutaneously-inserted device is determined based on the third fluoroscopic 3D reconstruction. (see the rejection under Claim 9 above; It is notable that the third pose can be selected to be the same as the other poses; [0053] “Depending on the application three-dimensional (three-dimensional) data can be acquired with a CT modality (apparatus), e.g. depending on contrast resolution or if diagnostic data is already present, MR modality (apparatus) or with a C-arm with which CT-like image quality can be reached depending on the number of images acquired during a rotational scan.”; [0056] “For each position of the C-arm the three-dimensional graphical model of the planned path can be projected as a 2D graphic onto the fluoroscopic image.”; [0061] “the present invention is not limited to a C-arm based image and/or computed tomography, but may include the use of C-arm based three-dimensional rotational X-ray imaging, magnetic resonance imaging, positron emission tomography or the like. In particular, the volume data used for the planning may be originating from all kinds of modalities as long as the data can be registered to the modality used for the intervention.”; Figs. 9-10).
Regarding Claim 11, Mielekamp further discloses applying a mark indicating a critical structure to avoid to the first fluoroscopic 3D reconstruction. ([0022], “the marking of the target(s) based on soft tissue information is not restricted to actual targets as such but may be extended to general marking of clinically interesting (soft-tissue) regions, that must be avoided or reached.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Mielekamp (US 2010/0215213 A1) in view of Besser (US 2022/0117676 A1).
Regarding Claim 2, Mielekamp further discloses determining the position of the entry point relative to the target using fluoroscopic imaging (see the rejection under Claim 1). However, Mielekamp is silent as to wherein the first fluoroscopic images include fluoroscopic images of a radiopaque object disposed on the patient's body, further comprising: determining the position of the radiopaque object relative to the target; and determining the position of the entry point based on the position of the radiopaque object relative to the target.
Besser teaches wherein the first fluoroscopic images include fluoroscopic images of a radiopaque object disposed on the patient's body, further comprising: determining the position of the radiopaque object relative to the target; and determining the position of the entry point based on the position of the radiopaque object relative to the target. ([0012] “wherein the image is obtained after positioning of at least two radiopaque markers on predetermined positions on the subject's torso; mark the location of the at least two radio-opaque markers on the patient's torso using a registration sensor; aligning the position of the radiopaque markers marked by the registration sensor with the position of the radiopaque markers in the image; and display, on the image, a path of the insertion device insertion with respect to the position of the radiopaque markers in the image;” [0096] “advancement of the tip of the insertion medical device between the designated anatomical locations leading to the insertion site/target area.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image-guided medical procedure, as taught by Mielekamp, to further include radiopaque markers to determine an entry point, like taught by Besser, in order to provide additional information for accurately determining an insertion point for a medical device relative to a targeted tissue. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Mielekamp (US 2010/0215213 A1) in view of Mann (US 5,406,959 A).
Regarding Claim 3, Mielekamp further discloses displaying the distance to the target based on the first fluoroscopic images; and advancing the percutaneously-inserted device the displayed distance (see the rejection under Claim 1). 
However, Mielekamp is silent as to the use of length markers on the percutaneously-inserted device.
Mann teaches the use of length markers on the percutaneously-inserted device. (Fig. 4, length markers #82; Col. 6, lines 47-52, “The outer tube 46 may also include one or more length markers 82 formed on the outside diameter thereof. These length markers 82 enable the location of the biopsy catheter within an artery to be ascertained using techniques and equipment that are known in the art.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image-guided medical procedure, as taught by Mielekamp, to further include length markers to display a distance, like taught by Mann, in order to enable the system to provide further positional information with regard to the interventional medical device. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/013,107 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-11 are anticipated by Claims 1-20 of copending Application No. 17/013,107 (reference application). 
Regarding Claims 1-11 of the instant Application: Claim 1 is anticipated by Claims 1 and 15 of the reference application; Claims 2-5 are anticipated by Claims 5, 11, 1, 15  of the reference application respectively; Claims 6-7 are anticipated by Claims 7, 10, and 15 of the reference application; Claim 8 is anticipated by Claim 1 of the reference application; ; Claims 9-10 is anticipated by Claim 20 of the reference application; and Claim 11 is anticipated by Claim 2 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Narabu (US 20160058399 A1) discloses an X-ray diagnostic apparatus to position the puncture needle at the insertion target position, and then put the puncture needle straight toward an arrival target position while confirming the fluoroscopic image. Weingarten (US 20180160990 A1) discloses A system for constructing fluoroscopic-based three-dimensional volumetric data of a target area within a patient from two-dimensional fluoroscopic images including a structure of markers. Frederik (US 20100172541 A1) discloses a targeting method for targeting a first object from an entry point to a target point in an object under examination. Funabasama (US 20150342544 A1) discloses a processing circuitry that sets a field of view based on positions of a puncture needle and a puncture target on the CT image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                           

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793